IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                        NO. PD-1354-13

                          LITREY DEMOND TURNER, Appellant

                                                v.

                                   THE STATE OF TEXAS

            ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FIRST COURT OF APPEALS
                            GALVESTON COUNTY


               Per curiam.

                                         OPINION


       Appellant was convicted of capital murder and sentenced to life in prison without the

possibility of parole. While appellant’s appeal was pending, the United States Supreme Court

decided Miller v. Alabama, 132 S. Ct. 2455 (2012), in which it held that the Eighth Amendment

to the United States Constitution forbids a sentencing scheme for juvenile offenders in which life

without parole is mandatory rather than based upon an individualized sentencing assessment.

       Citing Miller, appellant argued before the court of appeals that his punishment violated

the Eighth Amendment because he was under the age of eighteen at the time of the offense.

The State conceded that Miller applied and that appellant should be re-sentenced. The court of
                                                                            LITREY DEMOND TURNER – 2


appeals agreed that Miller applied and was controlling and that the sentencing statute was

unconstitutional as applied to appellant. Both parties prayed for a remand for a new sentencing

hearing, and the court of appeals agreed, and reversed the trial court’s judgment as to punishment

and remanded for a new sentencing hearing “in accordance with Miller and state law as recently

revised in response to Miller.” Turner v. State, 414 S.W.3d 791, 799-800 (Tex. App.–Houston

[1st Dist.] 2013)(citing amendments to Texas Penal Code § 12.31(a)(1) which now provides for

sentencing in a capital case for “life, if the individual committed the offense when younger than

18 years of age”).

         Appellant filed a petition for discretionary review contending, in part, that he is entitled,

under the rationale of Miller, to an individualized sentencing hearing with a sentencing range of

between 5 and 99 years to life. He asks this Court to direct the court of appeals to order such a

hearing in the trial court on remand.1

         The Court recently decided Lewis v. State and Nolley v. State, PD-0833-12 and PD-0999-

13 slip op. (Tex. Crim. App. April 30, 2014). The juvenile offenders in those cases were both

sentenced to mandatory life without the possibility of parole. The courts of appeals in both cases

affirmed the convictions but reformed the sentences to life imprisonment under Miller. We

granted review in both cases to decide whether, under Miller, a juvenile offender is entitled to an

individualized sentencing proceeding when faced with a sentence of life with the possibility of

parole. The Court consolidated the cases and issued one opinion holding that Miller is limited to


        1
            Appellant also argues that he is entitled under the 14th Amendment to a meaningful opportunity to present
mitigating evidence and that sentencing without an individualized assessment violates the Texas Constitution, Article
I, section 13. Appellant failed to make these arguments in the court of appeals and we decline to address them for the
first time on discretionary review.
                                                                               LITREY DEMOND TURNER – 3


a prohibition on mandatory life without parole for juvenile offenders; thus, juvenile offenders

sentenced to life with the possibility of parole are not entitled to individualized sentencing under

the Eighth Amendment. The Court affirmed the judgments of the courts of appeals.

         Thus, contrary to appellant’s argument, he is not entitled to an individualized sentencing

hearing. He is only entitled to have his sentence reformed from life without parole to life with the

possibility of parole. Lewis/Nolley, slip op. at 7; TEX . PENAL CODE § 12.31 (a)(1).2 The court of

appeals erred in remanding this case to the trial court for a new sentencing hearing. We grant

appellant’s petition for discretionary review, modify the judgments of the trial court and the court

of appeals by reforming appellant’s sentence from life without parole to life with the possibility

of parole. See TEX . R. APP . P. 78.1; TEX . PENAL CODE § 12.31(a)(1). The judgments of the lower

courts are affirmed as modified.

DELIVERED: September 17, 2014
PUBLISH




         2
            In response to the Supreme Court’s opinion in Miller, the Texas Legislature amended the capital sentencing
statute to provide that life imprisonment, with the possibility of parole, is the mandatory sentence for defendants
convicted of a capital offense which was committed when the defendant was younger than eighteen. T EX . P EN AL C O DE
§ 12.31(a)(1). The 2013 Session Laws amending this section include a savings clause making it applicable to cases
pending and on appeal when the provision went into effect on July 22, 2013. Acts 2013, 83 rd Leg., 2 nd C.S., ch. 2 (S.B.
2), § 3; see also Lewis/Nolley, slip op. at 4 n.6. Appellant’s case was pending on appeal at the time the changes to section
12.31 went into effect.